Citation Nr: 1550940	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  Specifically, it does not appear that the Veteran's complete treatment records from the Indianapolis VA Medical Center (VAMC) have been obtained.  This should be accomplished on remand.  

As the case must be remanded for the foregoing reason, the Veteran should also be afforded current VA examinations, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter with respect to his claim for a TDIU.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Indianapolis VAMC, dated from September 2009 to November 2012 and from August 2013 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Indianapolis Vet Center, dated from February 2009 forward.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD with alcohol dependence.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD with alcohol dependence, hearing loss, and tinnitus) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

6.  Finally, after completing the above, and any other 
      development deemed necessary, readjudicate the 
Veteran's claims on appeal.  The Veteran and his attorney should then be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



